May 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      GARRY WASHINGTON, Appellant

NO. 14-12-00904-CV                          V.

            COMMISSION FOR LAWYER DISCIPLINE, Appellee
                 ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on August 24, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Garry Washington.
      We further order this decision certified below for observance.